Name: Commission Regulation (EC) No 2335/2003 of 30 December 2003 derogating for the year 2004 from Regulation (EC) No 2402/96 as regards tariff quotas for manioc starch
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R2335Commission Regulation (EC) No 2335/2003 of 30 December 2003 derogating for the year 2004 from Regulation (EC) No 2402/96 as regards tariff quotas for manioc starch Official Journal L 346 , 31/12/2003 P. 0017 - 0018Commission Regulation (EC) No 2335/2003of 30 December 2003derogating for the year 2004 from Regulation (EC) No 2402/96 as regards tariff quotas for manioc starchTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(1), and in particular Article 1(1) thereof,Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII(2), and in particular Article 3 thereof,Whereas:(1) The importers from the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia should benefit from the provisions of Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc(3).(2) For the year 2004, to avoid market irregularities, it is necessary, by way of derogation from Regulation (EC) No 2402/96, to divide the annual import quotas for manioc starch into two subquotas.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By derogation from Article 1(3) of Regulation (EC) No 2402/96, for the year 2004, the annual tariff quota for importation into the Community of 10000 tonnes of manioc starch referred to in that Article shall be divided into two subquotas, as set out in part A of the Annex to this Regulation.2. By way of derogation from Article 1(4) of Regulation (EC) No 2402/96, for the year 2004, the additional autonomous annual tariff quota for importation into the Community of 10500 tonnes of manioc starch referred to in that Article, of which 10000 tonnes is reserved for Thailand, shall be divided into two subquotas, as set out in part B of the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 146, 20.6.1996, p. 1.(2) OJ L 122, 22.5.1996, p. 15.(3) OJ L 327, 18.12.1996, p. 14.ANNEXDivision of the yearly manioc import quotas into subquotas in 2004A. The annual tariff quota for importation into the Community of 10000 tonnes of manioc starch, provided for in Article 1(3) of Regulation (EC) No 2402/96, shall be divided in 2004 as follows:- 1 January to 30 April 2004: 3333 tonnes- 1 May to 31 December 2004: 6667 tonnes.B. The additional autonomous annual tariff quota for importation into the Community of 10500 tonnes of manioc starch, of which 10000 tonnes is reserved for Thailand, provided for in Article 1(4) of Regulation (EC) No 2402/96, shall be divided in 2004 as follows:>TABLE>